Case 4:17-cr-40011-JPG Document 582 Filed 03/16/21 Page 1 of 8 Page ID #2638




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,
    Plaintiff,

    v.                                                               Case No. 17–CR–40011–JPG–9

    JEREMY S. COPPLE,
    Defendant.

                                       MEMORANDUM & ORDER

          Before the Court is Defendant Jeremy S. Copple’s Motion for Compassionate Release.

(ECF No. 568). For the reasons below, the Court DENIES Copple’s Motion.

     I.   PROCEDURAL & FACTUAL HISTORY

          A. The Conviction

          In 2017, a federal grand jury in this District indicted Copple for conspiracy to distribute

methamphetamine. (Second Superseding Indictment 1–2, ECF No. 101). He pleaded guilty, and

the Court sentenced him to a 168-month term of imprisonment. (Judgment 1, 3, ECF No. 353). He

is currently incarcerated at the United States Penitentiary in Leavenworth, Kansas (“USP

Leavenworth”). (Copple’s Mot. for Compassionate Release at 1). And his projected release date is

February 24, 2029. See Find an Inmate, Federal Bureau of Prisons [hereinafter “BOP”] (last visited

Mar. 16, 2021). 1

          B. The Presentence Investigation Report

          Before sentencing, the Court considered the Presentence Investigation Report (“PSR”)

prepared by the U.S. Probation Office, which provided information about Copple’s background

and the nature and circumstances of the offense. (PSR 1, ECF No. 328).



1
    Available at https://www.bop.gov/inmateloc/.
Case 4:17-cr-40011-JPG Document 582 Filed 03/16/21 Page 2 of 8 Page ID #2639




       According to the PSR, state and federal law-enforcement officers in 2015 worked together

to uncover a ten-person conspiracy to distribute methamphetamine across Southern Illinois. (Id.

at 5). “The investigation revealed large amounts of methamphetamine in ice form . . . were being

introduced into” the region “from Cape Girardeau, St. Louis, and Kansas City, Missouri, as well

as Las Vegas, Nevada. The ice obtained from Missouri was sold by individuals who were involved

with a Mexican drug cartel producing the high-quality ice.” (Id.) The “[c]o-conspirators often

pooled their money to make purchases in one-ounce or higher amounts.” (Id.).

       Copple in particular “was a top ice supplier” who “participated in a theft and burglary ring”

and once “received an assault rifle . . . as payment for a drug debt.” (Id. at 6). Law enforcement

was first alerted to his criminal activity in response “to a report of a domestic disturbance.” (Id.)

                Upon arriving, officers observed Jeremy Copple flee from the
                scene. His vehicle was located in the driveway, and officers
                observed inside the vehicle, in plain sight, drug paraphernalia and
                ammunition. An officer canine also alerted to the presence of
                drugs inside the vehicle. A search yielded a small amount of
                marihuana and two firearms.

(Id.). Copple then “admitted to using a half-gram to a gram of ice daily” and “reported that he and

his wife . . . were heroin addicts” that “started using methamphetamine in order to stop heroin.”

(Id.). Less than a year later, Copple fled from officers after a traffic stop—nine days after, he was

caught and “was found to be in possession of a green case containing 2.5 grams of marihuana,

3 grams of methamphetamine, 4 tablets of Oxycodone, 17 pills of Valium, and $220 in United

States currency.” (Id. at 6–7). As the investigation progressed, law enforcement learned that

Copple built a reputation “as a ‘top player,’ moving half-ounce to ounce quantities of ice.” (Id.

at 7). Even while detained, Copple was communicating with his coconspirators “through vents in

jail.” (Id. at 8). The total relevant conduct involved nearly 1,000 grams of methamphetamine and

“the possession of three firearms, one of which was stolen.” (Id.).



                                               —2—
Case 4:17-cr-40011-JPG Document 582 Filed 03/16/21 Page 3 of 8 Page ID #2640




       Before committing this offense, Copple had seven prior convictions. (Id. at 11–13). This

includes a 2011 conviction for retail theft; a 2012 conviction for burglary; and a 2012 conviction

for deceptive practices after Copple “delivered bank checks to Gas Mart . . . knowing the checks

would not be paid by the depositor.” (Id. at 11–12).

       C. Copple’s Motion for Compassionate Release

       In 2020, Copple moved for a sentence modification under 18 U.S.C. § 3582(c)(1)(A), also

called compassionate release. (Copple’s Mot. for Compassionate Release at 1). He contends that

serious medical conditions—"depression, high blood pressure, deadness in her limbs and serious

asthma”—make his mother especially vulnerable to the COVID-19 virus. (Id. at 3–4). In brief,

Copple contends that his mother “is exceptionally vulnerable to contracting the deadly disease”

and needs him to care for her, an extraordinary and compelling reason warranting his release. (Id.

at 4–5).

 II.   LAW & ANALYSIS

       The Court recognizes that compassionate release is appropriate for some defendants

considering the COVID-19 pandemic. Even so, the defendant must show that incarceration is no

longer necessary to advance the purposes of punishment (i.e., justice, deterrence, incapacitation,

and rehabilitation). Copple failed to meet that burden.

           A. Legal Standard

       District courts generally “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). That said, an exception exists for when “extraordinary and

compelling reasons warrant such a reduction . . . .” Id. § 3582(c)(1)(A)(i). Even then, however, the

sentencing judge must still “consider[] the factors set forth in section 3553(a) to the extent that

they are applicable . . . .” Id. § 3582(c)(1)(A). The burden of proof rests on the defendant. See




                                              —3—
Case 4:17-cr-40011-JPG Document 582 Filed 03/16/21 Page 4 of 8 Page ID #2641




United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).

       The § 3553(a) factors are as follows:
                   (1)    the nature and circumstances of the offense and the history and
                          characteristic of the defendant;

                   (2)    the need for the sentence imposed—

                             (A)     to reflect the seriousness of the offense, to promote respect
                                     for the law, and to provide just punishment for the offense;

                             (B)     to afford adequate deterrence to criminal conduct;

                             (C)     to protect the public from further crimes of the defendant;
                                     and

                             (D)     to provide the defendant with needed educational or
                                     vocational training, medical care, or other correctional
                                     treatment in the most effective manner;

                   (3)    the kinds of sentences available;

                   (4)    the kinds of sentence and the sentencing range established for—

                             (A)     the applicable category of offense committed by the
                                     applicable category of defendant as set forth in the
                                     guidelines . . . or;

                             (B)     in the case of a violation of probation or supervised release,
                                     the applicable guidelines or policy statements issued by the
                                     Sentencing Commission . . . ;

                   (5)    any pertinent policy statement—

                             (A)     issued by the Sentencing Commission . . . ; and

                             (B)     that . . . is in effect on the date the defendant is sentenced[;]

                   (6)    the need to avoid unwarranted sentencing disparities among
                          defendants with similar records who have been found guilty of similar
                          conduct; and

                   (7)    the need to provide restitution to any victims of the offense.



                                               —4—
Case 4:17-cr-40011-JPG Document 582 Filed 03/16/21 Page 5 of 8 Page ID #2642




18 U.S.C. § 3553(a).
       Similarly, the Bureau of Prisons considers the following nonexclusive factors to determine

whether extraordinary and compelling reasons warrant a sentence modification:

           •   Nature and circumstances of the inmate’s offense.

           •   Criminal history.

           •   Comments from victims.

           •   Unresolved detainers.

           •   Supervised release violations.

           •   Institutional adjustment.

           •   Disciplinary infractions.

           •   Personal history derived from the PSR.

           •   Length of sentence and amount of time served. . . .

           •   Inmate’s current age.

           •   Inmate’s age at the time of offense and sentencing.

           •   Inmate’s release plans (employment, medical, financial).

           •   Whether release would minimize the severity of the offense.

Federal Bureau of Prisons, Program Statement No. 5050.50, Compassionate Release/Reduction in

Sentence (2019).

       “The judge need not address every factor ‘in checklist fashion, explicitly articulating its

conclusions regarding each one.’ ” See United States v. Kappes, 782 F.3d 828, 845 (7th Cir. 2015)

(quoting United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)). Rather, it is enough to

“simply give an adequate statement of reasons, consistent with § 3553(a), for thinking” that a

sentence modification is—or is not—appropriate. See Shannon, 518 F.3d at 496; United States v.



                                                —5—
Case 4:17-cr-40011-JPG Document 582 Filed 03/16/21 Page 6 of 8 Page ID #2643




Brooker, 976 F.3d 228, 237 (2d Cir. 2020) (“[A] district court’s discretion in this area—as in all

sentencing matters—is broad.”).

             B. Exhaustion

          Before moving for compassionate release in federal court, criminal defendants must

exhaust their administrative remedies with the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). In

other words, they must either (1) “fully exhaust[] all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf,” or (2) wait 30 days to lapse “from

the receipt of such a request by the warden, whichever is earlier.” Id. This exhaustion requirement

is a mandatory claim-processing rule, meaning that, “ ‘[i]f properly invoked, [it] must be

enforced . . . .’ ” United States v. Sanford, — F.3d —, 2021 WL 236622, at *3 (7th Cir. Jan. 25,

2021) (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 1843, 1849 (2019)). And

although the Government was not ordered to respond, the Court must still “conduct a preliminary

review to determine whether the motion is . . . premature.” SDIL Fourth Am. Admin. Order 265

(2020).

          Copple attached his request for compassionate release with the warden of USP

Leavenworth: “I [am] seeking compassionate release under . . . 18 U.S.C. § 3582(c)(1)(A) due to

COVID-19 and the fact we are unable to social distance.” (Copple’s Mot. for Compassionate

Release at Ex. A). The warden denied it. (Id.). Though Copple’s request made no mention of his

mother, the Court will still consider his administrative remedies exhausted because, as discussed

below, his Motion fails on the merits.




                                               —6—
Case 4:17-cr-40011-JPG Document 582 Filed 03/16/21 Page 7 of 8 Page ID #2644




              C. The § 3553(a) Factors

          The Court acknowledges the particular danger posed by the COVID-19 pandemic.. “But

the mere existence of COVID-19 in society . . . cannot independently justify compassionate

release . . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The Director of the Bureau

of Prisons is in the best position to know which inmates are most vulnerable to infection and

whether they still pose a public-safety risk. And since March 2020, BOP has released nearly

23,000 inmates that it has identified as “suitable for home confinement” and has administered over

80,000 doses of the COVID-19 vaccine. Coronavirus, BOP (last visited Mar. 16, 2021). 2 So

although not bound by any BOP determination, the Court “will give the Director’s analysis

substantial weight . . . .” See United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020).

          With that in mind, the § 3553(a) factors weigh against a sentence modification here. First,

the Court commends Copple for “stay[ing] shot free while in prison and [doing] massive

programing.” (Copple’s Mot. for Compassionate Release at 5). Even so, that is expected of him.

And while the Court is sympathetic to his mother’s condition, the COVID-19 vaccine is now being

administered to both the elderly and those with underlying illnesses. More importantly, however,

Copple was convicted of a serious drug crime that also involved firearms. Only a few years ago,

he was evading police and communicating with his coconspirators from jail. Although Copple

asserts that his “children need his support,” (id.), that did not prevent him from committing the

instant offense. Yet public safety is paramount: Given Copple’s recent history with drugs and

firearms, the Court will not leave the matter to chance. In other words, despite the COVID-19

pandemic and the risks it poses, Copple’s incarceration remains necessary to reflect the seriousness




2
    Available at https://www.bop.gov/coronavirus/.


                                                     —7—
Case 4:17-cr-40011-JPG Document 582 Filed 03/16/21 Page 8 of 8 Page ID #2645




of the offense, to promote respect for the law, to provide just punishment, to adequately deter

Copple and others from committing further crimes, and to protect the public.

III.   CONCLUSION

       The Court DENIES Defendant Jeremy S. Copple’s Motion for Compassionate Release.

       IT IS SO ORDERED.

Dated: Tuesday, March 16, 2021
                                                    S/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    UNITED STATES DISTRICT JUDGE




                                            —8—
